Citation Nr: 0809393	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as a major depressive disorder.


REPRESENTATION

Nona M. Robinson, attorney


WINESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO).  In July 2003 and 
February 2005, the Board remanded for further development.   

In a November 2005 decision, the Board denied the veteran's 
service connection claim for a psychiatric disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2006 Order, the Court vacated the November 2005 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a January 2006 Joint Motion for 
Remand.  
  

FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's psychiatric disability, characterized as a major 
depressive disorder, is related to service. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
military service and a psychosis did not manifest itself to a 
compensable degree within one year after the date of 
separation from such service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2003, July 2003, February 
2004, March 2004, and May 2004, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board received additional evidence from the veteran in 
February 2008.  There was no indication of waiver of 
consideration by the agency of original jurisdiction (AOJ).  
However, in all other submissions to the Board, the veteran 
has specifically indicated that he wished to waive AOJ 
consideration.  Additionally, the evidence submitted is a 
letter from a VA staff psychiatrist noting the veteran's 
treatment at VA and is thus essentially duplicative of 
evidence already of record.  For these reasons, it is not 
prejudicial to the veteran to proceed with the claim without 
remand to the RO. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.



Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply as a psychosis did not manifest to 
a degree of 10 percent within on year of service discharge, 
as further discussed below. 

Service medical records note probable hysterical type 
conversion and depressive reaction in March 1976 due to 
divorce proceedings and personal problems.  Additionally, it 
was reported during this time that he had frequent headaches, 
an inability to sleep, and dizziness attributed to frequent 
arguments and bad nerves for which he took medication.  
Subsequently, an April 1976 record noted that the veteran was 
referred to the Psychiatrist Day Hospital the previous month 
for observation and evaluation.  He was felt to be anxious, 
depressed, and having difficulty handling his finances, 
marriage, and getting along with others.  It was noted that 
he attended the hospital for 80 hours from March 1976 to 
April 1976 during which time no thought disorder was noted.  
His problems and symptomology were primarily 
characteriological in nature which had been a long pattern 
throughout his life, in dealing with his problems and 
everyday situations.  It was noted that the psychological 
make-up in this type of individual usually has a poor 
response to treatment and that the veteran was not motivated 
for retention on active duty and was psychiatrically cleared 
for administrative action.  It was further noted that the 
veteran would continue to be a source of problems and an 
undue drain on the manpower of the unit to which he may be 
assigned.  It was recommended that the veteran be separated 
from the military.  The Report of Medical History at service 
discharge noted depression and nervousness which was 
situational and also noted frequent headaches and dizziness.  

The Board has reviewed all the evidence in the veteran's 
claims folder demonstrating the veteran's current disability, 
which includes, but is not limited to:  records from VAMC 
Little Rock dated from July 1991 to October 2006 which noted 
treatment for alcohol abuse and depression as a result of 
family, social, and financial situations.  Records from John 
L. McClellan Memorial Veterans Hospital dated from April 1993 
to May 1993 noted that the veteran had been treated for manic 
depression in 1976.  A psychological evaluation from D.A. 
Stevens, PHD. dated in March 1996 showed depression upon 
testing and noted difficulty in evaluating the veteran's 
situation due to his substance abuse.  Letters from G.C. 
Evans, M.D. dated from July 1999 to September 2000 opined 
that the veteran's emotional symptoms were the result of 
service and knowledge of his medical illnesses and that his 
depression was from losing his wife, inability to stay 
employed, and the delay in processing his claim for service 
connection.  Records from B. Wall, M.D. dated from June 2003 
to March 2004 documented treatment for recurrent depressive 
disorder in partial remission, a family history of 
depression, and polysubstance dependence, in full sustained 
remission.  A treatment summary from L.T.W., a social worker, 
received in June 2004 noted treatment for major depression.  
A February 2008 letter from a VA staff psychiatrist noted 
that the veteran had been in treatment since the mid 1990's 
and of his history of substance abuse.  It was noted that he 
had been sober for over 15 years.   

Evaluations of the veteran include a May 1977 VA examination 
which diagnosed explosive personality.  

A March 1996 psychological evaluation report noted that the 
veteran had drug abuse problems in service and currently had 
dysthymia in addition to a personality disorder.  It was 
noted that psychological testing produced highly elevated and 
invalid results, as the veteran tended to over-endorse 
negative statements.  It was also reported that a review of 
VA medical records noted symptoms that appeared psychotic as 
early as 1976.  

Reports from G.C. Evans, M.D., dated in July 1999 and 
February 2000, refer to the veteran's emotional problems 
prior to service, in service, and post service.  The latter 
report concluded that his emotional symptoms were the result 
of mental trauma in service and his potentially fatal 
physical illnesses.  

The veteran was afforded another VA examination in July 1998 
which noted an impression of a single episode of moderate 
major depressive disorder on axis I.

The veteran was given another VA examination in March 2005, 
for which the examiner reviewed the claims folder prior to 
examination.  The psychiatric diagnoses included depressive 
disorder, not otherwise specified on axis I.  The examiner 
commented that it was difficult to assess the veteran's 
depression as he was a limited historian.  Therefore, the 
examiner found it difficult to document the frequency, 
severity, and duration of symptoms.  The examiner opined that 
the veteran was unemployed not secondary to depression per se 
but secondary to axis II personality disorder issues.  
Furthermore, the examiner could not determine whether the 
veteran's current depression was related to service as the 
veteran referenced depression and problems dealing with a 
divorce.  The examiner found that the etiology of the 
veteran's depression in the military and the etiology of his 
current depression are unclear.  The examiner concluded that 
he did not find significant evidence that the veteran's 
depression was the same disorder previously diagnosed without 
speculation.  

An August 2006 letter from L.T.W., a VA social worker, noted 
that based upon review of the veteran's military medical 
records, which she cited therein, that it was clear that his 
depression began while on active duty.  

An October 2006 letter from another VA social worker (R.R.G) 
noted that the veteran's service medical records documented 
his treatment for depression problems in service.  
Specifically citing to the veteran's discharge statement that 
the veteran's problems were "characteriological in nature," 
the social worker found that such characterization was not 
supported by any psychological testing or evidence in the 
service medical records and was most likely used as a way to 
expedite his discharge from service.   

A July 2007 letter from a VA staff psychiatrist (I.K., M.D.) 
noted that the veteran's diagnoses of depression, history of 
addiction, and personality disorder were chronic and 
disabling.  

Pursuant to the Board's October 2007 request, a Veteran's 
Health Administration (VHA) opinion was rendered in December 
2007.  Based upon a review of the claims folder, the examiner 
noted that a diagnosis of personality disorder (anti-social 
personality disorder) best identified the veteran's diagnosis 
in April 1976 noting that symptomatology was primarily 
characterological in nature.  The psychiatrist cited to 
specific examples demonstrating that the veteran met the DSM-
IV criteria.  Two references to diagnoses of depression were 
discussed:  the April 1976 report that the veteran was 
anxious and depressed, and the March 1996 report that the 
veteran used drugs from 1975 until 1990 which caused paranoia 
and depression.  The examiner noted the street drugs abused 
by the veteran and remarked that their consistent use can 
cause depression and sustain, even after the user stopped 
taking the drugs.  

The psychiatrist was unable to make the connection that the 
veteran's currently diagnosed "some sort-of depression" was 
related to his feeling of depression in service.  It was 
pointed out that the veteran's concurrent history of 
substance abuse in itself could cause a mood disorder.  The 
examiner also found that trying to make a connection between 
the two episodes of depression and ignoring the substance 
abuse and personality factors would be speculation and not 
based on evidence in the veteran's claims folder.  According 
to the psychiatrist, invalid psychological testing was more 
prevalent in an individual with a personality disorder than 
in a regular depressed patient.  In conclusion, the examiner 
stated that the depression mentioned in service was not 
related to the subsequent diagnosis of major recurrent 
depression.  He added that the diagnosis of 
"characteriological" (personality disorder) in service was 
consistent with later diagnosis of anti-social personality; 
the diagnosis of substance abuse was valid and related to the 
depression currently diagnosed. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The crux of this case turns on the etiology of the veteran's 
disability.  Based on the evidence, the Board finds that the 
March 2005 VA examination report and December 2007 VHA report 
are more complete and thorough than the opinions authored by 
the VA social workers' and Dr. Evans.  The VA examination 
report and VHA opinion were done in conjunction with review 
of the claims folder and both examiners offered extensive 
reasons and bases for their assertions.  While the VA social 
workers noted that they either reviewed some service medical 
records or referred to other notations of service medical 
records, there is no indication that the entire claims folder 
was reviewed.  Also, the December 2007 VHA opinion cited to 
the veteran's service medical records and explained the 
significance of the notations in context of the veteran's 
disability.  The examiner specifically pointed out the effect 
of the veteran's substance abuse and personality factors on 
the etiology of his disability.  On the other hand, Dr. Evans 
and the other practitioners failed to account for the 
veteran's admitted substance abuse in service in the context 
of his current disability.  

The March 1996 psychological report noted drug abuse and 
"symptoms that appeared psychotic" and a prescription of 
Thorazine in 1976.  However, the psychologist did not 
indicate that a psychotic illness was present at that time or 
at any time in service or within the first post service year.  
In fact, the diagnostic impression in 1996 did not include 
psychosis.  As the December VHA report points out, invalid 
results from personality testing are seen more frequently in 
individuals with a personality disorder than with depressed 
individual.  As the March 2005 
VA examination report and December 2007 VHA are more 
probative than the other findings cited herein, the Board 
finds there is insufficient evidence to find that the 
veteran's current psychiatric disability is related to 
service.   

The Board notes the veteran's objection in March 2005 to 
having a staff psychiatrist whom he has had personality 
conflicts prepare the March 2005 examination report.  The 
veteran objected to the staff psychiatrist's opinion again in 
a January 2008 correspondence.  However, the Board notes that 
the December 2007 VHA report was completed by a VA staff 
psychiatrist who is not in the veteran's geographic area and 
who does not appear to have had any interaction with the 
veteran.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
psychiatric disability, characterized as a major depressive 
disorder, is related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  
     
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, 
characterized as a major depressive disorder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


